Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into by and between Guaranty
Federal Bancshares, Inc. (“Company”), a corporation organized under the laws of
the state of Delaware, and H. Charles Puls (“Employee”).

 

WHEREAS, Employee is presently a key employee of Company and the parties now
desire to enter into this Agreement to reflect the terms and conditions of
Employee’s continued employment with Company;

 

NOW, THEREFORE, in consideration of the premises and the terms and conditions
set forth in this Agreement, Company and Employee hereby agree as follows:

 

1.     Employment. Company hereby employs Employee and Employee hereby agrees to
continue his or her employment with Company upon the terms and conditions set
forth in this Agreement.

 

2.     Term. This Agreement shall be effective on June 27, 2016 (“Effective
Date”) and shall terminate on first anniversary of such date (“Initial
Termination Date"), unless further extended or sooner terminated as hereinafter
provided. This Agreement shall renew automatically for an additional one year
beyond its Initial Termination Date and annually thereafter, unless Company
notifies Employee in writing at least 60 days in advance of its intent not to
extend the Agreement beyond then scheduled expiration date. However, Company and
Employee reserve the right to negotiate a new Agreement, if mutually agreeable
to both parties, with different terms and conditions at any time.

 

3.     Duties. Company hereby employs Employee as its Chief Lending Officer.
Employee shall perform for or on behalf of Company such duties as Company’s
President and Chief Executive Officer or Board of Directors shall assign from
time to time; shall render such services primarily at the principal business
offices of Company, which may be relocated from time to time; and shall perform
such duties in accordance with Company’s policies and practices, including but
not limited to its employment policies and practices, and subject only to such
limitations, instructions, directions, and control as Company’s President and
Chief Executive Officer or Board of Directors may specify from time to time at
his discretion.

 

4.     Exclusive Services. Employee agrees to devote his or her full business
time, energy and best efforts to the business and affairs of Company and its
affiliates during the period of his or her employment by Company, and agrees not
to engage, directly or indirectly, in any other business, investment, or
activity that interferes with Employee's performance of his or her duties
hereunder, is contrary to the interests of Company or any of its affiliates, or
requires any significant portion of Employee's business time.

 

5.     Compensation and Benefits. Employee shall receive the compensation and
benefits set forth in Appendix A to this Agreement as consideration for services
rendered to Company. Such compensation and benefits shall be paid or earned in
accordance with Company’s regular payroll practices.

 

 
 

--------------------------------------------------------------------------------

 

  

6.     Reimbursement of Expenses. Company shall reimburse Employee for
reasonable business expenses incurred by Employee in the performance of his or
her duties for Company, subject to Company’s regular expense reimbursement
policy and payroll practices.

 

7.     Termination of Employment. Employee’s employment with Company may be
terminated as follows:

 

(a)     Company may terminate Employee’s employment at any time (i) for Cause
upon written notice to Employee or (ii) without Cause upon 60 days written
notice to Employee. For purposes of this Section 7 and elsewhere in this
Agreement, Company shall have the right to terminate Employee’s employment for
“Cause” upon the occurrence of one of the following events with respect to
Employee: (1) conviction of, or plea of guilty or nolo contendere to, a felony
or misdemeanor involving moral turpitude; (2) indictment for a felony or
misdemeanor under the federal securities laws; (3) misconduct or negligence
resulting in material financial or reputational harm to Company; (4) fraud,
embezzlement, theft, or dishonesty against Company or any affiliate; or (5) any
material and repeated violation of a policy or procedure of Company or directive
of the Chief Executive Officer or the Board of Directors.

 

(b)     Employee may terminate his or her employment with Company at any time
upon 60 days written notice to Company. Upon receipt of such notice, Company in
its sole discretion may relieve Employee of Employee’s duties at any time prior
to the expiration of such notice period. Except in the case of an intervening
termination for Cause, Employee shall be compensated even if Company relieves
Employee of Employee’s duties during such period.

 

(c)     Employee’s employment with Company shall terminate automatically in the
event of Employee’s death or permanent disability. Employee shall be considered
“permanently disabled” if Employee is unable to perform the essential duties of
Employee’s job with a reasonable accommodation, should a reasonable
accommodation exist, or without a reasonable accommodation should no reasonable
accommodation exist, for a continuous period of 180 days as a result of a
physical or mental impairment.

 

8.     Severance Prior to a Change in Control. Employee’s right to severance
upon termination of employment with Company prior to a Change in Control shall
be determined as set forth in (a) and (b) below:

 

(a)     If Employee’s employment with Company ends due to (i) termination by
Company for Cause, (ii) Employee’s voluntary termination, or (iii) Employee’s
death or permanent disability, in each case prior to a Change in Control, then
Employee shall only be entitled to compensation and benefits accrued through the
date of Employee’s termination of employment and shall not be entitled to any
severance payments of any kind. Payment shall be paid within 30 days following
Employee’s termination of employment.

 

 
 

--------------------------------------------------------------------------------

 

  

(b)     If Company terminates Employee’s employment without Cause, then Employee
shall be entitled to:

 

(x)      all compensation and benefits accrued through the date of Employee’s
termination of employment; plus

 

(y)      severance equal to 6 months of Employee’s base salary then in effect.

 

Payment under (x) shall be paid within 30 days following Employee’s termination
of employment and payments under (y) shall be payable in accordance with
Company’s regular payroll practices (but in no event less frequently than
monthly) with the first installment to commence not later than 30 days following
Employee’s termination of employment; provided, however, Company’s obligation to
pay Employee the amounts set forth in (y) shall be conditioned upon Employee’s
execution and delivery to Company of a final and complete release in
substantially the form attached hereto within 21 days following Employee’s
termination of employment, and Company’s good faith belief that Employee is in
full compliance with the restrictive covenants under Section 10 of this
Agreement.

 

9.     Severance upon a Change in Control. Employee’s right to severance upon
termination of employment with Company within 12 months following the occurrence
of a Change in Control (as defined below) shall be determined as set forth in
(a) through (d) below:

 

(a)     If Employee’s employment with Company ends due to (i) termination by
Company for Cause, (ii) Employee’s voluntary termination without Good Reason (as
defined below), or (iii) Employee’s death or permanent disability, then Employee
shall only be entitled to compensation and benefits accrued through the date of
Employee’s termination of employment and shall not be entitled to any severance
payments of any kind. Payment shall be paid within 30 days following Employee’s
termination of employment.

 

(b)     If (i) Company terminates Employee’s employment without Cause or (ii)
Employee terminates employment with Good Reason, in each case within 12 months
following the occurrence of a Change in Control, then Employee shall be entitled
to:

 

(x)     all compensation and benefits accrued through the date of Employee’s
termination of employment; plus

 

(y)     a lump sum payment equal to 24 months of Employee’s base salary then in
effect (or, if greater, highest annual rate of base salary during the 12-month
period immediately before the Change in Control); plus

 

(z)     a lump sum payment equal to Employee’s highest bonus opportunity for the
bonus period then in effect (or, if greater, highest bonus opportunity for the
12-month period immediately before the Change in Control).

 

Payments under (x), (y) and (z) above shall be paid within 30 days following
Employee’s termination of employment; provided, however, Company’s obligation to
pay Employee the amounts set forth in (y) and (z) shall be conditioned upon
Employee’s execution and delivery to Company of a final and complete release in
a form that is acceptable and approved by Company within 21 days following
Employee’s termination of employment, and Company’s good faith belief that
Employee is in full compliance with the restrictive covenants under Section 10
of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

  

(c)     For purposes of this Section 9 and elsewhere in this Agreement, a
“Change in Control” means the occurrence of any one of the following events with
respect to the Company:

 

(i)     a third party, including a "group" as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), purchases or
otherwise acquires shares of the Company after the date of this Agreement that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of the Company;

 

(ii)     50% or more of the stock of Guaranty Bank or substantially all of the
assets of Guaranty Bank are sold to a third party; or

 

(iii)     as the result of, or in connection with any cash tender or exchange
offer, merger or other transaction, or contested election, or any combination of
the foregoing transactions, the current members of the board of directors of the
Company shall cease to constitute a majority of the board or any successor to
the Company during any 12-month period.

 

(d)     Employee shall have the right to terminate employment for "Good Reason"
within 12 months following a Change in Control, in the event Company (i)
materially breaches its obligations to pay any salary, benefit, or bonus due to
Employee under this Agreement; (ii) requires Employee to relocate more than 75
miles from Company’s principal place of business; or (iii) materially diminishes
the functional responsibilities of Employee (it being understood that structural
changes, such as a change in title, do not constitute changes in functional
responsibilities); provided that Employee has given written notice to Company as
to the details of the basis for such Good Reason within 30 days following the
date on which Employee alleges the event giving rise to such Good Reason
occurred and Company fails to provide a reasonable cure within 30 days after its
receipt of such notice.

 

10.     Restrictive Covenants. In consideration of Employee’s employment and in
further consideration of the position of trust and responsibility which Employee
assumes and which will result in Employee’s access to Confidential Information
and Company’s reliance on Employee to develop and/or maintain Company’s
relationships with its customers (which includes any person or entity to whom
Company has rendered or attempted to render any service, whether or not for
compensation), employees, and other business associations, Employee specifically
agrees to the following covenants, terms, and conditions:

 

(a)     Non-Disclosure and Return of Confidential Information.

 

(i)     Acknowledgements. Employee acknowledges and agrees that in the conduct
of Employee's duties, Employee may be exposed to, and, in some cases, to come
into possession of certain documents, lists, databases, financial statements,
contracts, agreements, personnel records (including evaluations, manuals, tests,
etc.), research, policies, correspondence, plans, records, documents, materials
and other information, all of which pertains to the business of Company,
including its financial affairs, the terms of its agreements with certain
customers and other parties, its customer lists, supply lists, marketing or
product plans, contemplated or actual business plans, and certain creative works
and/or processes prepared by or for Company. All such information is not
generally available to the public, is a valuable, special, and unique asset of
Company’s business and constitutes trade secrets/confidential proprietary
information of Company (the “Confidential Information”). Employee further
acknowledges the misappropriation or unauthorized disclosure of Confidential
Information at any time is prohibited and will cause Company irreparable injury.

 

 
 

--------------------------------------------------------------------------------

 

  

(ii)     Non-Disclosure. Employee expressly covenants and agrees that during and
after the term of his or her employment by Company, he or she will not divulge
any Confidential Information imparted to or obtained by him or her during the
course of said employment except as directed by Company or by a court having
jurisdiction and directing the disclosure of any such information by court order
with appropriate provisions to protect the confidentiality of such records to
the extent practicable.

 

(iii)     Non-Removal. Other than in the ordinary course of business, Employee
shall not directly or indirectly copy, take, or remove from Company’s premises
any of Company’s Confidential Information without the prior written consent of
Company.

 

(iv)     Return of Documents and Property. At the request of Company or upon the
termination of Employee’s employment with Company for any reason, Employee shall
immediately return and surrender to Company originals and all copies of any
Company property, including but not limited to its Confidential Information.

 

(b)     Non-Solicitation.

 

(i)     Employee acknowledges that Company’s relationships with its customers,
employees, and other business associations are among Company’s most important
assets and that developing, maintaining, and continuing such relationships is
one of Company’s highest priorities. Employee further understands Employee will
be relied upon to develop and to maintain such relationships on behalf of
Company throughout the course of Employee’s employment with Company.

 

(ii)     Employee agrees that for a period of 12 months after the termination of
Employee’s employment with Company for any reason, Employee (1) will not employ,
hire, or respond to any inquiry from any individual who is an employee of
Company at the time Employee executes this Agreement or at any time thereafter;
(2) will not assist, either directly or indirectly, in the employment or hiring
of any individual who is an employee of Company at the time Employee executes
this Agreement or at any time thereafter; and/or (3) will not recruit, solicit,
or induce, or attempt to recruit, solicit, or induce any individual who is an
employee of Company at the time Employee executes this Agreement or at any time
thereafter to terminate his/her employment with, or otherwise cease a
relationship with, Company for any reason.

 

 
 

--------------------------------------------------------------------------------

 

  

(iii)     Employee agrees that for a period of 12 months after the termination
of Employee’s employment with Company for any reason, Employee (1) will not have
any business relation with any customers, licensors, or accounts of Company or
any prospective customers, licensors, or accounts of Company other than on
behalf of Company, and (2) will not solicit, divert, or take away, or attempt to
divert, solicit, or take away, the business or patronage of any of the
customers, licensors, or accounts of Company or any of the prospective
customers, licensors, or accounts of Company.

 

(c)     Judicial Modification. Company and Employee have attempted to limit
Employee’s rights in Section 10(a) and (b) above only as reasonably necessary to
the extent permitted by applicable law and necessary to protect Company from
unfair competition. In the event Company seeks to enforce the restrictions in
Section 10(a) or (b), Employee agrees not to seek to avoid such enforcement on
the ground such restrictions are unreasonable in scope and/or duration. Further,
if a Court of competent jurisdiction determines the restrictions contained in
Section 10(a) or (b) are too long in duration or too broad in geographic scope
to be reasonable and enforceable, then the Court shall amend such a provision
only so much as shall be necessary for the restrictions contained herein to be
enforceable.

 

(d)     Legal and Equitable Relief. The restrictions contained in Section 10(a)
and (b) are necessary for the protection of the legitimate business interests,
goodwill, and privacy of Company and its customers (and their clients). Any
breach of Section 10(a) or (b) will cause Company (and/or its customers)
substantial and irrevocable damage. Further, in addition to such other remedies
that may be available, including the recovery of damages from Employee, Company
shall have the right to injunctive relief to restrain or enjoin any actual or
threatened breach of the provisions of Section 10(a) or (b), without posting
bond. If Company prevails in a legal proceeding to remedy a breach or threatened
breach of this Agreement, then Company shall be entitled to recover its
reasonable attorney’s fees, expert witness fees, and out-of-pocket costs
incurred in connection with such proceeding, in addition to any other relief it
may be granted. It is understood and agreed that Company’s customers and clients
of such customers shall have rights of third party beneficiaries under this
Agreement.

 

(e)     No Conflicting Agreements. Employee represents to Company (1) there are
no restrictions, agreements, or understandings whatsoever to which employee is a
party that would prevent or make unlawful Employee’s execution or performance of
this Agreement or his/her employment with Company, (2) Employee’s execution of
this Agreement and employment with Company does not constitute a breach of any
contract, agreement, or understanding, oral or written, to which Employee is a
party or by which Employee is bound, and (3) Employee is not in possession of
and will not use on behalf of Company any confidential and/or proprietary
information of any other entity.

 

 
 

--------------------------------------------------------------------------------

 

  

(f)     Disclosure of Agreement. In the event Company has reason to believe this
Agreement has or may be breached, Employee acknowledges and consents that
Company may disclose this Agreement, without risk of liability, to a current or
prospective Company of Employee or other business entity.

 

11.     Treatment of Equity Awards Upon Change in Control. Notwithstanding any
provision in the Guaranty Federal Bancshares, Inc. 2010 Equity Plan or any
predecessor or successor plan or program or any outstanding equity award
agreement held by Employee, in the event of a Change in Control, Employee’s
outstanding restricted stock, stock options and other equity awards shall become
fully vested and all holding periods and other restrictions shall immediately
lapse (except as otherwise prohibited by applicable law) if: (i) the surviving
entity does not agree prior to such Change in Control to substitute immediately
after the Change in Control an economically equivalent right as appropriate
under the circumstances; or (ii) Company terminates Employee’s employment
without Cause or Employee terminates employment with Good Reason, in each case
within 12 months following the occurrence of a Change in Control.

 

 
 

--------------------------------------------------------------------------------

 

  

12.     Taxes; Compliance with Section 409A of the Internal Revenue Code. All
payments and benefits payable pursuant to this Agreement shall be subject to all
applicable taxes and withholdings. It is the intent of the parties that this
Agreement shall be interpreted and administered in a manner so that any amount
or benefit payable hereunder shall be paid or provided in a manner that is
either exempt from or compliant with the requirements Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and applicable Internal
Revenue Service guidance and Treasury Regulations issued thereunder. Neither
Company nor its directors, officers, employees, or advisers make any
representations or warranties regarding the tax treatment of any payments or
benefits under this Agreement and none of them shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by Employee as a
result of the application of Section 409A of the Code. Notwithstanding anything
in this Agreement to the contrary, all payments and benefits under this
Agreement that would constitute non-exempt “deferred compensation” for purposes
of Section 409A of the Code and that would otherwise be payable or distributable
hereunder by reason of Employee’s termination of employment, will not be payable
or distributable to Employee unless the circumstances giving rise to such
termination of employment meet any description or definition of “separation from
service” in Section 409A of the Code and applicable regulations (without giving
effect to any elective provisions that may be available under such definition).
If this provision prevents the payment or distribution of any amount or benefit,
such payment or distribution shall be made on the date, if any, on which an
event occurs that constitutes a Section 409A-compliant “separation from
service.” Further, to the extent the Employee is a “specified employee” within
the meaning of Section 409A of the Code, then payment may not be made before the
date which is six (6) months after the date of separation from service (or, if
earlier, the date of death of Employee). If Employee is entitled to be paid or
reimbursed for any taxable expenses under this Agreement, and such payments or
reimbursements are includible in Employee’s federal gross taxable income, the
amount of such expenses reimbursable in any one calendar year shall not affect
the amount reimbursable in any other calendar year, and the reimbursement of an
eligible expense must be made no later than December 31 of the year after the
year in which the expense was incurred. No right of Employee to reimbursement of
expenses under this Agreement shall be subject to liquidation or exchange for
another benefit. As permitted by Section 409A of the Code, any installment
payment made or benefit provided hereunder subject to Section 409A shall be
treated as separate payment for purposes of Section 409A. In no event shall
Employee have the right to determine, directly or indirectly, the year of any
payment under this Agreement. Further, if the consideration period described in
any release agreement Employee is required to execute as a condition of
receiving payments under this Agreement begins in one taxable year and ends in a
second taxable year, any payments that would have been made in the first taxable
year shall be made in the second taxable year to the extent required by Code
Section 409A and the regulations and guidance issued thereunder. Notwithstanding
anything contained in this Agreement to the contrary, to the extent that any
amounts payable under this Agreement or otherwise (the “Total Payments”) would
be subject to Section 4999 of the Code, then the Total Payments shall be reduced
(but not below zero) so that the maximum amount of the Total Payments (after
reduction) shall be one dollar ($1.00) less than the amount which would cause
the Total Payments to be subject to the excise tax imposed by Section 4999 of
the Code but no such reduction shall apply unless the actual amount of Total
Payments to be received by the Employee after such reduction is greater than the
amount the Employee would receive if no such reduction were made to the Total
Payments and the Employee were subject to the tax imposed by Section 4999 of the
Code. If applicable, the Company shall reduce or eliminate the Total Payments
that are included in parachute payments under Section 280G of the Code in the
following order and manner, in each case, in reverse chronological order within
each category beginning with the Total Payments that are to be paid the furthest
in time from consummation of the transaction that is subject to Section 280G of
the Code, and in proportion to the extent to which each type of payment within
each category constitutes a parachute payment: (1) by reducing or eliminating
the payment of any cash severance under Section 9 of this Agreement; (2) by not
accelerating the payment of any restricted stock, restricted stock units,
performance shares, performance share units, or stock options; (3) by not
accelerating the vesting of any restricted stock, restricted stock units,
performance shares, performance share units, or stock options; and (4) by
reducing or eliminating any other payments or benefits that constitutes a
parachute payment under Section 280G of the Code. The provisions of this
paragraph shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Employee’s rights and entitlements to any
benefits or compensation under this Agreement or otherwise. Any determination
that Total Payments to the Employee must be reduced or eliminated in accordance
with this paragraph and the assumptions to be utilized in arriving at such
determination, shall be made by the Company’s Board of Directors in the exercise
of its reasonable, good faith discretion based upon the advice of such
professional advisors it may deem appropriate in the circumstances.

 

13.     Cooperation. Employee agrees that, during the period of Employee’s
employment and after termination of Employee’s employment for any reason by
either Company or Employee, Employee will make himself or herself reasonably
available to consult with Company regarding any investigations, inquiry, audit
or potential or actual dispute affecting Company arising out of events occurring
during Employee’s employment, and to participate and/or testify in any such
matter if necessary or required. If Employee’s cooperation under this Section is
sought following Employee’s termination of employment, Company will make
reasonable efforts to avoid interference with Employee’s then-current
professional activities and will compensate Employee at a reasonable hourly rate
equal to an equivalent hourly rate of Employee’s base salary in effect at the
time of Employee’s termination of employment.

 

 
 

--------------------------------------------------------------------------------

 

  

14.     Subsequent Litigation Costs. In the event of any legal proceeding in
which one party alleges that the other party has breached this Agreement, the
prevailing party shall recover his or her or its litigation costs (including,
without limitation, reasonable attorneys’ fees, witness fees, and costs)
incurred in connection with the dispute underlying such legal proceeding.

 

15.     General Provisions.

 

(a)     Governing Law and Consent to Jurisdiction. This Agreement and all
disputes relating to Employee’s employment with Company shall be subject to,
governed by, and construed in accordance with the laws of the State of Missouri,
irrespective of any choice of law and/or of the fact that one or both of the
parties now is or may become a resident of a different state. Employee hereby
expressly submits and consents to the exclusive personal jurisdiction and
exclusive venue of the federal and state courts of competent jurisdiction in the
State of Missouri.

 

(b)     Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable, then such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part hereof;
and the remaining provisions hereof shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal,
invalid, or unenforceable provision there shall be added automatically as a part
of this Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and still be legal, valid or
enforceable.

 

(c)     Construction of Agreement. This Agreement provides the exclusive
severance and benefits to which Employee shall be entitled under certain
circumstances following his termination of employment with Company and
supersedes all prior agreements or understandings, whether written or oral, with
respect to the subject matter hereof. Employee shall not be entitled to
participate in any other severance plans and policies of Company presently in
effect or which may be hereafter adopted or amended. No terms, conditions,
warranties, other than those contained herein, and no amendments or
modifications hereto shall be binding unless made in writing and signed by the
parties hereto. This Agreement shall not be strictly construed against either
party.

 

(d)     Survival. The provisions of Section 10 of this Agreement shall survive
any termination of this Agreement by Company or the Employee.

 

(e)     Binding Effect. This Agreement shall extend to and be binding upon and
inure to the benefit of the parties hereto, their respective heirs,
representatives, successors, and assigns. This Agreement may not be assigned by
Employee, but may be assigned by Company to any person or entity that succeeds
to the ownership or operation of the business in which Employee is primarily
employed by Company.

 

 
 

--------------------------------------------------------------------------------

 

  

(f)     Waiver. The waiver by either party hereto of a breach of any term or
provision of this Agreement shall not operate or be construed as a waiver of a
subsequent breach of the same provision by any party or of the breach of any
other term or provision of this Agreement.

 

(g)     Titles. Titles of the paragraphs herein are used solely for convenience
and shall not be used for interpretation or construing any work, clause,
paragraph, or provision of this Agreement.

 

(h)     Notices. Any notices to be given hereunder by either party to the other
may be effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid, with return receipt requested.

 

(i)     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, Company and Employee have executed this Agreement as of the
last date in the signature block below.

 

 

EMPLOYEE:

 

 

COMPANY:

 

               

/s/ H. Charles Puls

 

By:

/s/ Shaun A. Burke

 

                Date:

  June 27, 2016 

 

Title:

President and CEO 

 

                 

 

 

Date:

June 27, 2016

 

 



 
 

--------------------------------------------------------------------------------

 

 

APPENDIX A TO

EMPLOYMENT AGREEMENT

FOR

H. Charles Puls

 

 

 

Base Salary

 

$170,000.00 (minimum) per year

 

During the term of this Agreement, such rate shall not be reduced except as
agreed by the parties or except as part of a general salary reduction program
imposed by Company applicable to all officers of Company.

 

 

Incentive Pay

 

Employee shall be eligible to participate in such bonus or incentive plans
available to other executive-level employees of Company, subject to their terms
and conditions.

 

 

Benefits

 

Employee shall be eligible to participate in Company’s retirement, health, and
other insurance benefit plans available to other executive-level employees of
Company; provided that (a) Company shall have no obligation with respect to any
plan or program if Employee is not eligible for coverage thereunder, and (b)
Employee acknowledges that any stock or equity participation awards are to be
granted in the discretion of Company’s board of directors and that Employee has
no right to receive any such stock or equity participation awards or any
particular number or level of such stock or equity participation awards, if any.

 

 